Title: From Thomas Jefferson to Benjamin Smith Barton, 27 February 1803
From: Jefferson, Thomas
To: Barton, Benjamin Smith


          
            Dear Sir
            Washington Feb. 27. 1803.
          
          I inclose you a copy of two discourses sent you by mr La Cepede through the hands of mr Paine, who delivered them with some sent me. what follows in this letter is strictly confidential. you know we have been many years wishing to have the Missouri explored, & whatever river, heading with that, runs into the Western ocean. Congress, in some secret proceedings, have yielded to a proposition I made them for permitting me to have it done. it is to be undertaken immediately with a party of about ten, & I have appointed Capt Lewis, my secretary, to conduct it. it was impossible to find a character who to a compleat science in botany, natural history, mineralogy & astronomy, joined the firmness of constitution & character, prudence, habits adapted to the woods, & a familiarity with the Indian manners & character, requisite for this undertaking. all the latter qualifications Capt Lewis has. altho’ no regular botanist &c. he possesses a remarkeable store of accurate observation on all the subjects of the three kingdoms, & will therefore readily single out whatever presents itself new to him in either: and he has qualified himself for taking those observations of longitude & latitude necessary to fix the geography of the line he passes through. in order to draw his attention at once to the objects most desirable, I must ask the favor of you to prepare for him a note of those in the lines of botany, zoology, or of Indian history which you think most worthy of enquiry & observation. he will be with you in Philadelphia in two or three weeks, & will wait on you and recieve thankfully such a paper, and any verbal communications which you may be so good as to make to him. I make no apology for this trouble, because I know that the same wish to promote science which has induced me to bring forward this proposition, will induce you to aid in promoting it. Accept assurances of my friendly esteem & high respect.
          
            Th: Jefferson
          
        